Citation Nr: 0419469	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1944 to July 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the St. Petersburg, FL Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

A motion to advance on the docket was received in July 2003 
and granted in August 2003.  

In an August 2003 decision, the Board denied the appellant's 
claim for service connection for bilateral hearing loss and 
the appellant subsequently appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  

The parties filed a Joint Motion for Remand, received in June 
2004, indicating that a remand is required in order for the 
Board to fully address whether the duty to notify has been 
satisfied and to obtain the appellant's personnel file.  On 
June 4, 2004, the issued an Order which vacated the August 
2003 Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The appellant asserts that he is entitled to service 
connection for bilateral hearing loss.  He attributes his 
current hearing disability to combat-related noise exposure 
while in service.  According to a July 2003 written brief 
presentation, the appellant's representative stated that the 
appellant fought in the Battle of the Bulge between December 
1944 and January 1945.  The Board notes that the appellant's 
DD-214 reveals that the appellant's military occupational 
specialty was a cook.

The Joint Motion for Remand noted that the Board erred in its 
August 2003 decision by failing to obtain the appellant's 
military personnel records and unit histories in an effort to 
corroborate the appellant's assertion that he was exposed to 
combat noise.  The Joint Motion further indicated that the 
Board erred by not considering whether the appellant had 
combat service, which would, in turn, lessen the appellant's 
burden to prove that he was exposed to loud noise.  See 
38 U.S.C.A. § 1154(b) (West 2002).

A review of the record reveals that the RO did request the 
appellant's personnel file.  According to an October 2002 
request for information sheet, the appellant's personnel file 
was presumably destroyed by fire at the National Personnel 
Records Center (NPRC) and could not be reconstructed.  While 
the Board acknowledges that a search for the personnel file 
has already been conducted, the Board is compelled under 
Court mandate to request that the RO make one additional 
attempt to obtain the appellant's personnel file and any 
other information/records that might help corroborate the 
appellant's claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992) (heightened obligation where records are presumed 
destroyed while in the possession of the government).

The Court also indicated that the appellant had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim under 
Quartuccio, supra.  

Accordingly, the case must be REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him, including any 
lay statements from individuals who have 
knowledge of the appellant's claimed 
noise exposure in service, and what 
evidence VA will obtain, with assistance 
from him, in order to substantiate his 
claim.  In effect, he should provide 
"any evidence in his possession that 
pertains to the claim".  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The RO should also inform 
the appellant when identified medical 
records (for which a release has been 
obtained) have not been secured.

2.  The RO should make one additional 
attempt to obtain the appellant's 
complete service personnel file from the 
NPRC or any other agency that might have 
copies of the file.  

3.  The RO should provide a summary of 
the appellant's claimed combat-related 
noise exposure to the U.S. Armed Services 
Center (USASCRUR) for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia 22150 and request any 
information and/or records that might 
help corroborate his claimed combat-
related noise exposure.  Unit 
assignments, morning reports and/or any 
other information regarding activities of 
the appellant's unit between 1944 and 
1945 should be obtained and associated 
with the claims file.

4.  Upon completion of any additional 
development deemed appropriate, the RO 
should review the claims folder and make 
a determination as to whether the veteran 
was engaged in combat per 38 U.S.C.A. 
§ 1154(b) (West 2002), and then 
readjudicate the appellant's service 
connection claim for bilateral hearing 
loss taking into consideration the combat 
determination, any additional evidence 
obtained by the Board, as well as all 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a SSOC and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




